It is an immense honour for me to address the General Assembly at its seventy-fourth session. When the United Nations was established by our predecessors back in 1945 the main purpose was to reduce tensions and avert another conflict after the Second World War.
Today, our Organization faces the multiple challenges confronting humankind. The United Nations should give hope to the people of the world and be alive to the multifaceted issues through the promotion of safety, peace and security. The past seven decades have shown us that multilateralism is an essential ingredient of a peaceful world. In pursuing that mandate over the years, the United Nations has developed into an important organ for fostering collective action to respond to today’s global challenges. It is that collective endeavour that has brought about cooperation and supported a global economy aimed at lifting more than a billion people out of poverty.
However, as we are all aware, threats to peace and violent conflicts, including mass atrocities, still exist in different regions of the world. We note with sadness that some of those conflicts and other inhumane suffering are sponsored by those who believe they have the right to dictate and impose their ideologies on other nations of the world. We call upon the Secretary-General to act swiftly and discourage such behaviour because it is against the objectives of our Organization. We are all equal, irrespective of country size and economic power.
The States Members of the United Nations must speak in one voice to defuse all tensions, while encouraging dialogue and protecting civilians and the innocent victims of conflict. My plea is particularly directed to the regions of the world where there are still pockets of conflict. We should all work towards an integrated, prosperous, peaceful and multilateral world.
The urgency of the theme of the general debate for the seventy-fourth session of the General Assembly, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, cannot be overemphasized. In effect, the theme underscores and reiterates the inescapable need to make the United Nations even more relevant to all people at times like these.
We encourage the Secretariat to note the proposals made by the leaders of the world and put them into action. Humankind is looking to us to change its living landscape for a better future. It is imperative that we take up the multilateral agenda with a renewed commitment to ensuring peaceful, equitable and sustainable societies for future generations.
Most contemporary challenges such as terrorism, climate change, migration, transnational organized crime and many others, cannot be effectively addressed without multilateral cooperation. That will require the inclusion and participation of all Member States through cooperation, dialogue and the reform of existing organs where needed. We therefore implore the General Assembly to play its role in bridging the gaps and promoting collective action. That can be achieved only through close coordination and collaboration with the Organization and all its agencies to address all international issues that deserve our attention.
Globally, eradicating poverty remains our priority and a daunting challenge, especially in the face of climate change and food insecurity, to mention but a few obstacles. We acknowledge and appreciate the actions taken by the international community to mitigate the situation. We want to stress that more investment is required to build strong societies and social protection systems that will ensure the inclusion of special-interest groups affected by poverty. While we have a responsibility to channel a significant proportion of national expenditures into social protection programmes, developing countries actually need financing for the Sustainable Development Goals (SDGs) in order to transform their economies and social fabric.
As an example, financing development for a country such as Eswatini may become challenging over time with global economic austerity. That reality places constraints on the extent to which our nation can mobilize resources for development at a time when massive investments are needed to achieve the SDGs by 2030. Eswatini is enhancing its resource mobilization strategies by exploring cooperation with the global community, and we seek the support of the United Nations in that endeavour. It is evident that the integration of African economies, through innovative approaches, creates many opportunities to achieve the SDGs. Such efforts are important in generating new ideas, projects and ways to enable voices to be heard and to drive innovation and promote development.
The recent launch of the African Continental Free Trade Area will greatly assist in the fight to eradicate poverty on the continent. Likewise, with the launch of the African E-trade platform anticipated in the next few weeks, we are confident that steps such as these will usher in a new era in the lives of our people. They will bring the impetus we need to change the landscape and economies of Africa. As a continent, we are focusing on building and growing our economies, and with those new initiatives well established, we will be able to increase our trade with the entire world and become self-sufficient. We therefore urge the United Nations to lend its full support to the initiatives launched by Africa to ensure that the continent improves the lives of its people and becomes the Africa we want.
The African continent continues to face challenges beyond conflict, and those are health issues, including diseases such as Ebola, HIV/AIDS, malaria, tuberculosis and many others, and to overcome them we need significant funding. After making some progress in our fight against those pandemics, we are unfortunately sometimes confronted with new outbreaks, reversing the gains made. Yet our vision as African States is that all those epidemics should be eliminated so that we can focus on our development goals. Unfortunately, developing countries continue to face significant gaps in funding, making it difficult to adequately detect and respond to problems while still providing basic health services and building the capacity of the health sector.
Africa carries a high burden of malaria cases. Although there have been improvements, Africa needs additional funding if it is to make progress in eradicating malaria on the continent. The Kingdom of Eswatini is among 21 countries globally with the potential to reverse indigenous malaria transmission by 2020, thereby achieving the goal of malaria elimination. In my capacity as Chair of the African Leaders Malaria Alliance, I am delighted to announce that early this year we launched the End Malaria Fund, a public-private partnership aimed at closing the funding gap and putting an end to the disease by 2022. We are pleased to note that in the wake of Eswatini’s establishment of a malaria fund, many more African countries have followed suit and are actively launching similar funds. We are also proud to inform the world that the Kingdom continues to make progress in ending AIDS as a public health threat by 2022. However, we still need support in our prevention efforts and in prolonging the lives of those who are already living with the disease. We are grateful to the friends of the Kingdom who continue to support us in addressing those challenges, particularly the Global Fund to Fight AIDS, Tuberculosis and Malaria. They support our initiatives to eliminate AIDS, tuberculosis and malaria, while building stronger health systems that will enable us to achieve universal health coverage.
Climate change has serious implications for development prospects everywhere, and even more so on the African continent, where climate extremes have continued to intensify. As we have witnessed in the Southern African Development Community region, natural disasters know no boundaries, and the worst affected countries lack the resources and capacity adequate to ensuring preparedness and responding to the devastation and impact of such disasters, including with respect to infrastructure and lives lost. It is Eswatini’s view that countries should work together to devise sound contingency plans aimed, first, at establishing a permanent regional disaster fund to help create a cushion against the effects of natural disasters, and secondly, at setting up subregional humanitarian hubs that will be equipped to respond swiftly to disasters. That will mitigate the impact, save lives and ensure that the countries affected can recover rapidly. The price of not taking prompt action to address climate change is too high.
The Kingdom of Eswatini is fully involved in working towards a knowledge-based economy through science, technology and innovation infrastructure in a bid to facilitate research and enhance development. Our Royal Science and Technology Park is doing notable work in advancing scientific research and also promotes start-up enterprises and innovation labs. We appreciate the friends of the Kingdom of Eswatini who support us in those initiatives. We are still seeking more support to strengthen our knowledge-based programmes, as they will help us to attain our national Vision 2022 and the Sustainable Development Goals.
We are committed to becoming a leading pioneer and role model in achieving the SDGs in Africa. We remain confident that the SDGs and the African Union’s Agenda 2063 will continue to give us the proper guidance and the impetus we need to eradicate poverty and create inclusive and sustainable development for all. We commend the close partnership between the United Nations and the people of Eswatini, which guarantees that the SDGs are fully integrated into our planning processes. In that regard, we have launched a five-year strategic road map for the period from 2019 to 2023 that will ensure sustainable economic development, financial stability and growth, with a view to improving the quality of life of Emaswati. The road map outlines five key sectors based on their ability to grow our gross domestic product, create employment and mobilize revenue — manufacturing, agriculture, mining and energy, tourism and education, and information and communications technology.
No nation can develop beyond its educational capacity, particularly that of its teachers. As we all strive to ensure inclusive and equitable quality education for all, we must also give the necessary assistance to countries that need help in developing their educators’ capacities. In that regard, we must guarantee access to free and quality primary and secondary education, as well as affordable and inclusive vocational and technical education, while working to make opportunities available to disabled boys and girls. I am pleased to share with the global community that the Kingdom of Eswatini has embarked on those initiatives, and we are seeing positive results.
As we all know, young people face a variety of challenges that require a comprehensive, coordinated and multilateral response. We are a youthful world, with more than half the global population aged under 30. We therefore need strategies to encourage the labour market to absorb the growing young working class and ensure that it is appropriately trained for the needs of our markets. We also have to develop programmes aimed at increasing the opportunities for our young people to start their own businesses.
The United Nations bid to leave no one behind will remain elusive if we continue to deprive other nations of the world the opportunity to play a pivotal role in the affairs of this universal Assembly. We firmly believe that Taiwan is essential to the full implementation of the 2030 Agenda for Sustainable Development. Its inclusion is a crucial step in realizing the pledge stipulated in the preamble to resolution 70/1, adopted on 25 September 2015. We once again call on the United Nations to uphold the principle of universality, continue its multilateral efforts towards total inclusion and allow Taiwan to participate in relevant efforts on a dignified and equal footing.
I want to reiterate how keen my Kingdom is to prioritize the overall implementation of the 2030 Agenda and Africa’s Agenda 2063. Like other middle-income countries, one of the challenges we face is a decline in official development assistance due to our categorization, which has worked against our development and poverty-reduction efforts. To that end, we strongly advocate for a reassessment of realities on the ground when official development assistance is allocated to the countries most in need.
Finally, we pledge our support to an effective multilateralism aimed at ensuring inclusion, promoting quality education, peace and security for all and lifting countries up from all forms of poverty. Addressing all the challenges that the United Nations family is facing is our first commitment. We want to recognize the Secretary-General and his entire staff for continuing to steer the affairs of the Secretariat with a focused commitment to United Nations efforts in pursuit of global peace and security, equity, justice and inclusiveness in all matters of the Organization. We are firmly convinced that together we will overcome every issue that seems impossible, as we continue to strive for unity, solidarity and mutual benefit and, above all, to galvanize all our efforts to achieve a better world for everyone, everywhere.
